Citation Nr: 0104683	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right knee 
disability. 

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

During the pendency of the appellant's appeal but after the 
appellant's claims were most recently considered by the RO, 
the Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the RO has obtained a copy of the 
available post-service medical evidence identified by the 
veteran but it has not provided the veteran with a VA 
examination to determine the nature and etiology of either of 
her claimed disabilities.

In addition, the veteran contends that although she is 
currently employed at the United States Postal Service, she 
was suppose to report in November 1998, but was placed on 
medical hold for three months.  It is not clear whether 
additional records pertinent to the appellant's claims is in 
the possession of the United States Postal Service

Further, the evidence of record indicates that the veteran is 
still serving as an active member of the Ohio Army National 
Guard.  While a 1996 reserve physical examination report for 
the United States Army Reserve is associated with the claims 
file, there are no other medical records relating to the 
veteran's Reserve service.  Although the RO contacted the 
Commander of the veteran's reserve unit in April 1998, who 
then requested the records from the VA Records Management 
Center, additional records were not secured.  There is no 
indication that the veteran was ever contacted for 
information regarding her Reserve unit and an appropriate 
request made for the records.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that she provide the appropriate 
information such as unit name and address 
so that her service medical records may 
be obtained from her Army Reserve unit.  
The veteran is advised that such 
information is necessary in fully 
developing her claims and that she is the 
only source for the necessary 
information.  Then, the RO should request 
the veteran's Army Reserve unit to 
provide a copy of any medical records for 
the veteran in its possession.  If the 
veteran identifies any service medical 
facility or other potential source for 
obtaining additional service medical 
records, the RO should contact the source 
directly for the purpose of obtaining 
such records.

2.  The RO should obtain verification of 
any dates of active duty for training 
served by the veteran.

3.  After obtaining any necessary 
information from the appellant, the RO 
should undertake appropriate development 
to obtain records from the United States 
Postal Service, if it appears that 
evidence relevant to the issues on appeal 
might be in the possession of that 
agency. 

4.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to either of her claims.  With 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims file any 
identified medical records that have not 
been obtained previously.  

5.  If the RO is unsuccessful in its 
efforts to obtain any indicated records, 
the RO should inform the veteran of this 
and request her to submit copies of the 
outstanding records.

6.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorder(s) of either knee .  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.  

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of either knee as to whether it 
is at least as likely as not that the 
disorder is etiologically related to 
service.  The rationale for all opinions 
expressed should also be provided.

7.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000. 

8.  Then, the RO should readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case for all issues in appellate status 
and afford the veteran and her 
representative an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



